Title: From Thomas Jefferson to Robert Patterson, 2 July 1805
From: Jefferson, Thomas
To: Patterson, Robert


                  
                     Dear Sir 
                     
                     Washington July 2. 05
                  
                  The failure to send your commission has been an act of forgetfulness of my own, as it should have been with you in time I have directed it to be made out to-day & sent by this evening’s post, under date of the 1st. inst. so that you will recieve it by the mail which carries this letter. Accept friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               